Case 2:05-cv-03895-JMV-JAD Document 380 Filed 09/17/20 Page 1 of 2 PageID: 10112
                                                                          Lawrence S. Lustberg, Esq.
                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, New Jersey 07102-5310
                                                                          Direct: (973) 596-4731
                                                                          llustberg@gibbonslaw.com




                                        September 17, 2020


 FILED & SERVED ELECTRONICALLY

 Honorable John M. Vazquez
 United States District Judge
 Frank R. Lautenberg U.S. Post Office & Courthouse
 2 Federal Square
 Newark, New Jersey 07102


        Re: United States ex rel. Simpson v. Bayer Corp., et al.,
            Civ. No. 05-3895 (D.N.J.)


 Dear Judge Vazquez:

        This Firm, along with Sidley Austin LLP, represents Bayer Corporation, Bayer
 Healthcare Pharmaceuticals Inc., and Bayer Healthcare LLC (together, “Defendants”) in the
 above-referenced matter. We write, in lieu of a more formal application, to most respectfully
 request a one-week extension of time, from September 21, 2020 until September 28, 2020, to file
 Defendants’ brief in opposition to the United States’ Appeal of the Special Master’s August 24,
 2020 Order. I have been in touch with Assistant U.S. Attorney Marihug P. Cedeño, who has
 graciously consented to this request. We have also consented to Ms. Cedeño’s request to extend
 the time for the United States to file its reply in further support of its Appeal to on or before
 October 15, 2020.

         Although Defendants’ opposition to the United States’ Appeal is very far along, it will be
 difficult to complete before the current deadline, particularly because Rosh Hashanah occurs this
 weekend. And, to allow the government sufficient time to file its reply, in light of Defendants’
 request for an extension, we respectfully submit that the time for the government to file its reply
 should be extended, as well.

        Defendants, therefore, with the consent of the government, respectfully request that the
 Court grant the brief extensions of time described above. If Your Honor has any questions or
 concerns, please do not hesitate to contact me. Otherwise, for the convenience of the Court, we
 have provided a space below for Your Honor to “So order” the relief requested.
Case 2:05-cv-03895-JMV-JAD Document 380 Filed 09/17/20 Page 2 of 2 PageID: 10113




 September 17, 2020
 Page 2




          Thank you very much for your kind consideration of this matter.


                                              Respectfully submitted,

                                               s/ Lawrence S. Lustberg

                                              Lawrence S. Lustberg, Esq.
                                              GIBBONS, P.C.
                                              One Gateway Center
                                              Newark, New Jersey 07102-5310
                                              (973) 596-4731


 SO ORDERED.


 Dated: September __, 2020                    _______________________________
                                              Hon. John M. Vazquez, U.S.D.J.


 cc: Marihug Cedeño, Esq., Assistant United States Attorney (via email and ECF)
     Jonathan Cohn, Esq. (via email and ECF)
